Order affirmed, with ten dollars costs and disbursements. No question of joinder of actions is involved herein. There is but a single cause of action stated in the alternative with respect to one defendant or the other and the liability as between these defendants is determined by the decision of a common question of fact. (Ader v. Blau, 241 N. Y. 7, 13; Birch Field v. Davenport Shore Club, Inc., 223 App. Div. 767; Jamison v. Lamborn, 207 id. 375; Cuban-Canadian Sugar Co., S. A., v. Arbuckle, 127 Misc. 64; Carmody’s N. Y. Pr. [1924 Supp.] § 175, p. 57.) Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.